PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS


                        IN THE UNITED STATES DISTRICT COURT                                         REC ( fe
                                                                                                 dec i
                  FOR THE Em te r DISTRICT OF TEXAS

                                     Tylesi division                                                         OF



                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY


 PflAAVl Vi' -i b AkuT                                         TDOI-JD Pnwltcl«eUln
PETITIO R                                                      CURRE T PLACE OF CO FINEMENT
(Full name of Petitioner)


                                                                        &nmi
                                                                         PRISONER ID NUMBER


1/ /ir ux S, &a\\&AG{/Qine.e-io/] Ao\                           2li4iYi USevMWJDf-KNM
RESPONDENT                                                                            CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                          (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)



                                INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
       under penalty of perjury. Any false statement of an important fact may lead to rosecution for
       perjury. Answer all questions in the proper space on the form,

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
       authorities. Any additional arguments or facts you want to present must be in a separate
       memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
      before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed i forma pauperis.
          To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
        show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
        must send in a certified in Forma Pauperis Data Sheet form from the institution in which you are
         confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
         completed by an authorized officer at your institution certifying the amount of money you have
         on deposit at that institution. If you have access or have had access to enough funds to pay the
         filing fee, then you must pay the filing fee.
5. Only judgments entered by one court may be challenged in a single petition. A separate petition
       must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
        petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The Venue List in your
       unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
       clerk s offices. The proper court will be the federal court in the division and district in which you
       were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
       Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
        Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the ismissal of your case.



                                               PETITION

What are you challenging? (Check all that apply)

        D A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
              probation or deferred-adjudication probation.
        EJ- A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
        D A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
                Other:        (Answer Questions 1-4, 10-11 & 20-25)

All petitioners must answer uestions 1-4;
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
      sentence that you are presently serving or that is under attack: oUtody

                  flisf/H -f (jQ i fla sfo lx


2.      Date of judgment of conviction: lYltiy .»>, iw

 3.     Length of sentence: y

 4.     Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
        to challenge in this habeas action: (p WafaA WiZCT'

                J             (           oUft-

                                                     -2-
Judgment of Conviction or Sentence, Probation or Deferred-Adiudication Probation:

5. What was your plea? (Check one) D Not Guilty IZHjuilty D Nolo Contendere

6. Kind of trial: (Check one)                Jury E fudge Only

7. Did you testify at trial?            Yes 0 o

8. Did you appeal the judgment of conviction?                Yes 0iTo

9. If you did appeal, in what appellate court did you file your direct appeal?

                                                     Cause Number (if known):

       What was the result of your direct appeal (affirmed, modified or reversed)?

       What was the date of that decision?

      If you filed a petition for discretionary review after the decision of the court of a peals, answer
      the following:

       Grounds                                               raised:




       Result:

       Date of result:                    Cause Number (if known):

       If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
       following:

       Result:.


       Date                              of              result:

10. Other than a direct appeal, have you filed any petitions, ap lications or motions from this
      judgment in any court, state or federal? This includes any state applications for a writ of habeas
       corpus that you may have filed. H es D No

11. If your answer to 10 is Yes, give the following information:

       Name of court:               lolfoA iVsi A . (i.d4/)4                  f if frU.lS            tjl
       Nature of proceeding:                                          fi hi A bfc fg

       Cause number (if known): A




                                                  -3-
             Date (month, day and year) you filed the petition, application or motion as shown by a file-
             stamped date from the particular court: I f                                       XO\P

             Grounds raised: in (LUS od VvKilc (Jr\ f                            \f{ v a -) - s y i M ) >
                                                                                                        lfj±.


( m v \. uA o    Va- e         Y) > -/i ¦e      o .-    io i    a iVt     ; ni s f;/) u-lr          y

             Date of final decision: _               3Uj rk         l
             What was the decision?                -fe ( l dhJ
             Name of court that issued the final decision: 3 Q) St/ ) C f . GG f\ - f ,' Co

             As to any second petition, application or motion, give the same information:

             Name                                     of             court:

             Nature                         of         proceeding:

             Cause                       number                     (if      known):

             Date (month, day and year) you filed the petition, application or motion as shown by a file-
             stamped date from the particular court:



             Grounds raised:




             Date                    of        final               decision:

             What                    was             the            decision?

             Name of court that issued the final decision:

             If you have filed more than two petitions, applications or motio s, please attach an additional
             sheet of paper and give the same information about each petition, application or motion.

       12. Do you have any future sentence to serve after you finish serving the sentence you are attacking
                                     in this petition? D Yes B No

              (a) If your answer is Y es, give the name and location of the court that imposed the sentence
                       to be served in the future:




              (b) Give the date and length of the sentence to be served in the future:




                                                       -4-
       (c) Have you filed, or do you intend to file, any petition attacking the judgment for the
              sentence you must serve in the future? D Yes E-H lo

Parole Revocation:

13. Date and location of your parole revocation: // l&LiJ C. bAaJo O ?                        A A.

14. Have you filed any petitions, applications or motions in any state or federal court challenging
       your parole revocation? ET es                No

       If your answer is Yes, complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your original conviction, was there a finding that you used or exhibited a deadly we pon?
          Yes { io

16. Are you eligible for release on mandatory supervision? E Yes                 No

17. Name and location of the TDC J Unit where you were found guilty of the discipli ary violation.:



       Disciplinary                                case                number:

       What was the nature of the disciplinary charge against you?

18. Date you were found guilty of the disciplinary violation:

       Did you lose previously earned good-time days? DYes                 No

       If your answer is Yes, provide the exact number of previously earned good-time days that were
       forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:



       Identify all other punishment imposed, including the length of any punishment, if applicable, and
       any changes in custody status:




19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
          Yes        No

       If your answer to Question 19 is “Yes, answer the following:

       Step 1 Result:



                                                  -5-
               Date                            of             Result:

       Step                                2            Result:

               Date                            of             Result:

All petitioners must answer the remaining questions:

20. For this etition, state every ground on which you claim that you are being held in violation of the
       Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
       ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: T o proceed in the federal court, you must ordinarily first exhaust your available state-
       court remedies on each ground on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this petition, you may be barred from presenting additional grounds
       at a later date.

A. GROUND ONE: PflAol L Bfl eKf

        fiMol       toAln qfi e/i rx txt S fa±c r\AAesi,
       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

                  s os idQ-t P jt\me t yvfc (i .fx/ihsjzd. o4 his
        ¦ /\-ho ilmci ' pnAfeSc. l                                             a ttV            UP

        5 fn fp a/ia i- U- J Unckn                  loc. A It. po( ( y e

        UhckA


B. GROUND TWO: Ae r                                           O-lr in             Sfocl            on

        a      •     ujlT             C.          UJfXAA                             C        V

        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        fc l /QDPA CiAAesY cl and !c4a e ol ov/.ul / ou. by
                             icu in -t-Vie. d?./)a q. on n tu q\\cu\ a ikncl

        4 hc ffuj dwe                        c /cAe                cAU                  1 f       ui-

        i c- Uji'-Viv/f tViA£trt4. Pap Ic Prtliry uII lJs cloii t

         da-j &xw A t lort yi -Hoc (UMrtartU, n.Q 7 C iy



                                                    -6-
C. ground THREE:                                iAp\g fi(x \<j pfAAn\zeJs

         g-n e c.e. an p/i                            pa/)ple_ Ic ufi z o z)

      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

      (lVi0r> S ID PrtAofe. 1 titpy itaC/lgase Aejn en e.ftno pu v skme H

      fty ly iple/yien l g 4Kp. aLi                      jsia iny Jte uil/) e-./if4-o

       f n a? < . > c l - k p. A g® i Apl PiMi lo/) fkl\ c P'{)fPoP lj. Ij (o N . [

      Jf if ./CauMti G fyunaflo/i. k cii i ho i > - lau 6 ) | t cveSj
       P »f t~ho )g i hDay p oa unde . (x>K c .Vt y ke.s >-V e\ tjo/\                                    Ion 1
       iola i
D. GROUND FOUR: DefOt l t)7 LOa'i hftk a                                           \f f.Aia[ to i/)-

       CXftd ( oa i-                                     of r. it -vyh j

      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

      T7e QG Xnc tk.A-bncf Co /i TOG ( idLti)_(xiLS-triia - pal
       ha € KD(!iG,7 i, fke ttA B xf cjoV .                     ap / \f(sc ieJea e. an uzrd

       W l t       ax \y\ if fr e, a-             imG f o v/fo-tb              .




21. Relief sought in this petition: f rhf it <A)Qt. \i:\ S h - he C.O(A/) J( p acP n

      P i7iof)PA - o l 4-lvrtG ap&n                   nrJr/i     x oie \)tlo)a~}oA WahAa/vf

      Wkilt t\ Cix toc l fh k t f (SjdoJiddoj o« { sa ola±e..$ 50 -csi.,

       Pa -Kn           /?        la s txnd (Molt. p6iiGv .                         >1 -p.f .c5

      <a~) -H G o Co                floKi a>u ) oM&nsc. j tc y got/M/ie l his cas ,

       To o&p j tX'fttl A /e/kSi h - o a )gA VI                        fp.aseAQ/ ip to             >p1 \' 5

       V i lftttoA x/vola f US>C&m i7 ic?/i ,

                          U'Sing 1 QaiS k pplt'eie in a I 'ike, of Uls
      6/113 k-sa o 7 hSet

                                                   -7-
22. Have you previously filed a federal habeas petition attacking the same conviction, parole
       revocation or disciplinary proceeding that you are attacking in this petition? DYes QPfo
       If your answer is Yes, give the date on which each petition was filed and the federal court in
       which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
       dismissed with prejudice, or (c) denied.




       If you previously filed a federal petition attacking the same conviction and such petition was
       denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
       second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? D Yes No

23. Are any of the grounds listed in question 20 above presented for the first time in this et tion?
       E Yes ED No

       If your answer is “Yes, state briefly what grounds are presented for the first time and give your
       reasons for not presenting them to any other court, either state or federal.

        Denial 0$ l\.b i {a)a 'A oi Mahe.crt, o/) U j

         1 f        Pi Visio ftno bisfy c                        o fl- hav ex pli/ ft) y
       2 Qgg. fa/)oIe r l ir\f 4-q MtC'la-fe y> ) </ Pa iole., do t no e/ierJi i c astcdy
               h           ,            n               1
24. Do you have any petition or appeal now pending (filed and not yet decided) in a y court, either
       state or federal, for the judgment you are challenging? Yes Eh No

       If Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
       application, or federal habeas petition), the court in which each proceeding is pending, and the
       date each proceeding was filed.




25. Give the name and address, if you know, of each attorney who represented you in the following
       stages of the judgment you are challenging:

       (a) At preliminary hearing:

       (b) At arraignment and plea:

       (c)                       At                     trial:

       (d)               At             sentencing:

       (e)                 On                    appeal:

       (f) In any post-conviction proceeding:



                                                  -8-
        (g) On appeal from any ruling against you in a post-conviction proceeding:




Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not bar your petition.* 1 2

              A       y       fiii      on          jtaA hakdaxe

         THa              e/ven                 /      pey) \f ed                        lea         ,    a fte n

          man \j tOtAS f K \/ zSiston i ') l e a-V - K e -h ? yy\\j

         <9nij\f)a\ Ymj C e. iXnr PA (1                                                            USC. f o )




           1 The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ), as contained in 28 U.S.C. § 2244(d),
  provides in part that:

           (1) A one-year period of limitation shall apply to an application fora writ of habeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limit tion period shaii ra from the latest of-

                    (A) the date on which the judgment became final by the conclusion of direct revie or the
                             expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an application created by State action in violation
                             of the Constitution or laws of the United States is removed, if the applicant was prevented fro
                             filing by such State action;

                    (C) the date on which the constitutional right asserted was initially recognized by the Supreme
                             Court, if the right has been newly recognized by the Supreme Court and made retroactively
                             applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or claims presented could have been
                             discovered through the exercise of due diligence.

           (2) The time during which a properly filed application for State post-conviction or other collateral review
                    with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                     limitation under this subsection.




                                                             -9-
       Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.




                                                         Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

 J -         / j % (month, day, year).


        Executed (signed) on 2. Pig* (date).




                                                             v jM jP I Uwlo iJ
                                                        Signatur of Petitioner (require )



Petitioner s current address: P1 L-j                                       Q }-      f ) (d c i f         X

                             Pbh b JU JY ' IHAO




                                                     -10-
